 44309 NLRB No. 7DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The General Counsel's unopposed motion to supplement recordto include documents relied on by the administrative law judge is
granted.The General Counsel's motion to strike documents submitted tothe Board by the Respondents is granted as these documents were
not presented at the hearing and, therefore, are outside of the record.
A.J.R. Coating Corp., 292 NLRB 148 fn. 1 (1988).The Respondents' motion to consolidate this proceeding with an-other unfair labor practice proceeding pertaining to a pooled voting
procedure involving another employer and to hold the instant pro-
ceeding in abeyance is denied as the action requested would unduly
delay this proceeding and would not otherwise effectuate the pur-
poses of the Act.The General Counsel's and the Charging Party's motions to expe-dite decision are denied.2We affirm the judge's ruling excluding certain evidence profferedby the Respondents in support of their contention that the Employ-
er's labor relations are centrally controlled, inasmuch a such evi-
dence would not privilege the adoption and maintenance of the
pooled voting procedure as alleged in the complaint. We note that
the Respondents presented relevant evidence pertinent to the pool's
objectives and effects.3In adopting the judge's recommended Order that the Respondentsmust promptly execute written contracts at the Employer's
Androscoggin and Strathmore facilities ``if appropriate,'' we do not
foreclose the Respondents from seeking to establish at compliance
that the International Union withheld approval of the contracts at
these facilities for substantive reasons unrelated to the pool.Because there is no finding that the Respondents independentlyviolated Sec. 8(b)(1)(A) of the Act, we shall delete from the
recommeded Order the general injunctive ``like or related'' language
recommended by the judge and we have substituted a new notice re-
flecting this modification.United Paperworkers International Union EriezLocal Union No. 620, AFL±CIO and Inter-national Paper CompanyUnited Paperworkers International Union, AFL±CIO and International Paper CompanyUnited Paperworkers International Union, AFL±CIO, CLC and International Paper CompanyLocal 14, International Paperworkers InternationalUnion, AFL±CIO, CLC and InternationalPaper CompanyInternational Brotherhood of Firemen and Oilers,AFL±CIO and International Paper CompanyLocal 246, International Brotherhood of Firemenand Oilers, AFL±CIO and International PaperCompanyLocal 197, United Paperworkers InternationalUnion, AFL±CIO, CLC and InternationalPaper CompanyUnited Paperworkers International Union, AFL±CIO, CLC and International Paper Company.Cases 6±CB±8207±1, 6±CB±8207±2, 6±CB±
8362±1 (formerly 1±CB±7313±1), 6±CB±8362±2
(formerly 1±CB±7313±2), 6±CB±8362±3 (for-
merly 1±CB±7313±3), 6±CB±8362±4 (formerly 1±
CB±7313±4), 6±CB±8363±1 (formerly 1±CB±
7332±1), and 6±CB±8363±2 (formerly 1±CB±
7332±2)September 30, 1992DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSOVIATTANDRAUDABAUGHOn December 17, 1991, Administrative Law JudgeFrank H. Itkin issued the attached decision. The Re-
spondents filed exceptions and a supporting brief, the
General Counsel filed a limited exception and a sup-
porting brief, and the Charging Party and the General
Counsel filed answering briefs.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs1and hasdecided to affirm the judge's rulings,2findings, andconclusions as modified, and to adopt the rec-
ommended Order as modified.3The Respondents represent separate appropriate bar-gaining units of International Paper Company's em-
ployees in which contracts are separately negotiated.
The issue is whether, as the judge found, the Respond-
ents have unlawfully bargained with International
Paper by adopting and maintaining a pooled voting
ratification procedure under which agreement to each
of the separately negotiated contracts may rise or fall
on the aggregate result of the pooled vote. As the
judge found, the Respondents on March 3, 1990, de-clared the creation of a contract ratification voting pool
involving bargaining units at 24 locations of the Em-
ployer. Under the pool's procedures, employees in the
participating units first vote for or against ratification
of their own separately negotiated contracts. Regard-
less of the outcome of the individual unit's vote, the
votes pro and con from all the units are pooled and
tabulated together. If a majority of the pool's total
votes is against ratification of these separate contracts,
there is no ratification of any contract irrespective ofthe individual vote of any participating unit.We agree with the judge that the pooled voting con-tract ratification procedure violated Sections 8(b)(3)
and 8(d) of the Act because the pool's structure and
operation impermissibly impose extraneous non-
bargaining unit considerations into the collective-bar-
gaining process. In adopting the judge's findings, how-
ever, we do not rely on his findings that the pool vio-
lates the Act simply because it results in a delay in the
bargaining process. Although it is true that completion
of the bargaining process is delayed, this is an inherent
effect of the pool's structure and operation which con-ditions agreement on the aggregate vote of the pool's
members. It is not, however, necessarily deducible
from this effect that the procedure was adopted in
order to postpone or frustrate agreement on contracts, 45PAPERWORKERS LOCAL 620 (INTERNATIONAL PAPER CO.)any more than such a motive is necessarily inferred incases in which lawful forms of economic action such
as strikes, lockouts, or the replacement of economic
strikers can be perceived as having the effect of delay-
ing agreement.The pool runs afoul of the Act, not because of delayas such, but because its structure and operation permit
wholly separate bargaining units, each voting on its
own separate contract, to effectively veto another bar-
gaining unit's contract on the basis of extraneous con-
siderations having no direct bearing on the substantive
terms of the other unit's contract. The result is a sys-
tem that allows for refusal to sign an agreement on the
basis of a nonmandatory subject of bargaining, i.e.,
subjects that do not concern the wages, hours, and
working conditions of the unit covered by that agree-
ment. Accordingly, we find that the pool violated Sec-
tion 8(b)(3) and (d) as alleged.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondents,
United Paperworkers International Union, AFL±CIO,
CLC; United Paperworkers International Union Eriez
Local Union No. 620, AFL±CIO; Local 14, Inter-
national Paperworkers International Union, AFL±CIO,
CLC; Local 197, United Paperworkers International
Union, AFL±CIO, CLC; International Brotherhood of
Firemen and Oilers, AFL±CIO; Local 246, Inter-
national Brotherhood of Firemen and Oilers, AFL±
CIO, its officers, agents, and representatives, shall take
the action set forth in the Order as modified.1. Delete paragraph 1(b).
2. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOMEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
fail and refuse to bargain in goodfaith with International Paper Company, as the exclu-
sive bargaining agents of separate appropriate units of
International Paper Company's employees, by adopt-
ing, adhering to, and maintaining a pooled voting con-
tract ratification procedure which inherently delays the
completion of the collective-bargaining process; unlaw-
fully preconditions acceptance of one bargaining unit's
collective-bargaining agreement on approval of otherunrelated bargaining units; and operates to chill anddeter the process of collective bargaining.United Paperworkers International Union, AFL±CIO,CLC will rescind section 4 of article 15 of its constitu-
tion providing for such pooled voting contract ratifica-
tion procedures.UPIU and United Paperworkers International UnionEriez Local Union No. 620, AFL±CIO will execute a
written contract with International Paper Company at
its Erie facility embodying the proposal ratified by the
Local's membership on or about June 8, 1990.UPIU and Local 14, International PaperworkersInternational Union, AFL±CIO, CLC, as well as Inter-
national Brotherhood of Firemen and Oilers, AFL±CIO, and Local 246, International Brotherhood of Fire-
men and Oilers, AFL±CIO, will tally forthwith the bal-
lots cast in the contract ratification vote conducted
among the Local's membership for International Paper
Company's Androscoggin facility on or about March
11, 1990, disclose the results of the tally to Inter-
national Paper Company, and, if appropriate, promptly
execute a written contract with International Paper
Company at its Androscoggin facility embodying the
proposal ratified by the Local's membership on or
about March 11, 1990.UPIU and Local 197, United Paperworkers Inter-national Union, AFL±CIO, CLC will tally forthwith
the ballots cast in the contract ratification vote con-
ducted among the Local's membership for Inter-
national Paper Company's Strathmore facility on or
about July 7, 1990, disclose the results of the tally to
International Paper Company and, if appropriate,
promptly execute a written contract with International
Paper Company at its Strathmore facility embodying
the proposal ratified by the Local's membership on or
about July 7, 1990.UNITEDPAPERWORKERSINTER-NATIONALUNION, AFL±CIO, CLC;UNITEDPAPERWORKERSINTER-NATIONALUNIONERIEZLOCALUNIONNO. 620, AFL±CIO; LOCAL14, INTER-NATIONALPAPERWORKERSINTER-NATIONALUNION, AFL±CIO, CLC;LOCAL197, UNITEDPAPERWORKERSINTERNATIONALUNION, AFL±CIO,CLC; INTERNATIONALBROTHERHOODOFFIREMENAND
OILERS, AFL±CIO;LOCAL246, INTERNATIONALBROTHER-HOODOF
FIREMENAND
OILERS, AFL±CIOKim R. Siegert, Esq., for the General Counsel.Lynn Agee and Michael Hamilton, Esqs., for the Respond-ents.Andrew E. Zelman, Joyce E. Margulies and Nancy B. Levine,Esqs., for the Charging Parties. 46DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Unfair labor practice charges and amended charges were filed inthe above cases on June 26, July 20, August 31, and September 4,
1990. Amended consolidated complaints issued on May 1, 1991. The
complaints were later further amended.2The evidence summarized below is essentially undisputed. Asdemonstrated, there are no significant or material conflicts of testi-
mony necessary to a resolution of the matters in issue here.3Respondents UPIU and its Local 197 are representatives of a unitat IP's Strathmore paper mill; Respondents UPIU and its Local 14,
with Respondents International Brotherhood of Firemen and Oilers
and its Local 246, are joint representatives of a unit at IP's
Androscoggin mill; and Respondents UPIU and its Local 620 rep-
resent a unit at IP's Erie mill. See G.C. Exhs. 16 and 17.4Respondent UPIU, in adding sec. 4 to art. 15, as quoted above,asserted in the resolution of its executive board, inter alia,the NLRB has failed to protect American workers' collective
bargaining rights; ... employers in the last decade seized on

the government hostility toward unions to achieve concessions
in bargaining by locking out employees and permanently replac-
ing them during strikes; ... the entire American labor move-

ment agrees that alternative economic weapons are needed in
order to secure bargaining strength for unions .... 
[See R.Exh. 22.]5The coordinated bargaining agreements to be executed by partici-pating Local Unions state as ``objectives'' (1) ``common contract
expirations within a recognized pool,'' and (2) ``to resist conces-
sions.'' See G.C. Exh. 4.DECISIONFRANKH. ITKIN, Administrative Law Judge. RespondentUnions represent separate appropriate bargaining units of
Charging Party International Paper's employees. General
Counsel alleges in his amended consolidated complaints1thatRespondent Unions have violated Section 8(b)(3) and (d) of
the National Labor Relations Act by maintaining a pooled
voting contract ratification procedure. Under this procedure,
as General Counsel avers:If there is an affirmative vote of the total [pooledballots of the participating Local Unions], each one of
the Local Unions [which] had a favorable vote in their
location will have a a binding collective bargaining
agreement. Any Local [which] had a negative vote for
the collective bargaining agreement will be free from
the pool and may continue [its] bargaining or form an-
other pool. If there is a negative vote of the total pool
votes, then there will be no agreement at any location.Respondent Unions, although generally admitting themaintenance of the pooled voting contract ratification proce-
dure as alleged in the complaint, deny violating the Act. Re-
spondent Unions also argue, inter alia, that this proceeding
is barred by the time limitations of Section 10(b) of the Act.Hearings were held on the issues raised in Pittsburgh,Pennsylvania, on May 21, 22, 23, 24, 29, and 30, 1991. On
the entire record, including my observation of the demeanor
of the witnesses, I make the followingFINDINGSOF
FACT2International Paper (IP) is admittedly an employer engagedin commerce as alleged. Respondents United Paperworkers
International Union (UPIU), its named constituent Locals and
other named Unions are admittedly labor organizations as al-
leged.3UPIU and its constituent Locals represent units ofemployees at 66 of IP's some 200 facilities. These 66 facili-
ties spread from Maine to Florida and New York to Califor-
nia. And, the products produced at these facilities range from
pulp and envelopes to treated poles and nonwoven fabrics.
(See G.C. Exh. 16.)The constitution of UPIU provides in art. 15 for the ratifi-cation of collective-bargaining agreements. (See G.C. Exh. 2,
art. 15.) Section 2 of art. 15 states:Negotiations for collective bargaining agreementsshall be subject to supervision by, and their terms, con-
ditions and termination shall be subject to the approval
of, the International president.In August 1988, the UPIU amended article 15 of its con-stitution to add the following section 4:In some instances, Locals may choose to engage in co-ordinated bargaining to enhance their bargaining
strength. In order to assure that bargaining is meaning-
ful and orderly, it will be necessary to allow pool vot-
ing with the supervision of the president under Art. 15,
Section 2 .... 
Should a group of Locals choose thiscourse of action, the following procedures apply:1. Participating Locals shall announce their commit-ment to allow their votes on a collective bargaining
agreement to be pooled with other Locals making the
same commitment.2. The Locals shall agree on major issues they wishto pursue in collective bargaining.3. Each Local shall continue its independent decisionmaking in their separate bargaining units.4. Votes taken on contract proposals will be talliedat each location. The results will then be sent to the
International president who will tally the pooled votes.
The existence of a contract will be governed by Art. 15,
Section 1 of the Constitution.4UPIU Vice President Boyd Young generally claimed that``the pool was formed in June 1989,'' recalling that this
pooling procedure was first discussed at a meeting of the
International Paper Union Council in June 1989. Young, who
served as chairman of this Council, testified:The pooling process was discussed at a Councilmeeting. Really we had a bargaining session with IP
... . Following that negotiation ... we had a Council

meeting and the participating Locals felt it necessary to
form some group to resist concessions, and asked that
they form a bargaining pool ... . The documents were

drafted up at that particular Council meeting, distributed
to the Locals to take back to their memberships [for]
consideration and for them to mail them back to me.See General Counsel Exhibits 4 and 83(a) to 83(ff), pooledvoting agreements later executed by the various Local
Unions in 1989, 1990, and 1991. See also General Counsel's
Exhibit 9.5Young elsewhere testified as follows:Q. Now on March 3, 1990, the pool was officiallydeclared by you, isn't that true?A. That is true. ...
 47PAPERWORKERS LOCAL 620 (INTERNATIONAL PAPER CO.)6Young, when questioned about the June 1989 Council meetingwhere the pool was initially discussed, acknowledged that ``the pool
didn't exist at that time''Ð``it was something that could very well
exist and hadn't been declared ....'' Young also acknowledged:
The Local Unions were not bound until the pool was officially
declared in March [1990]. Once the pool was officially declared,
then the documents that they signed would be enforced.7As noted, the coordinated bargaining agreement to be executedby a participating pool Local Union states as an ``objective'' of the
pool procedure ``common contract expirations within a recognized
pool.'' Gilliland testified, however, that such common expiration
dates have not been proposed in any of the negotiations with the
Unions. And, as shown in G.C. Exh. 17, the latest contract for a
pool participant will not expire until March 5, 1994.Q. Now isn't it true that you have had numerousconversations about the pool with [IP Director of Em-
ployee Relations James] Gilliland prior to March 3,
1990, when the pool was declared?A. I have had discussions with Gilliland, yes....Q. And isn't it also true that prior to March 3, 1990,that your response to his questions regarding whether
the pool was in effect was that there was no voting
pool and that there would be no pool until you declared
its existence?A. That is a fact.
Q. Now, once you declared the pool to be in exist-ence on March 3, 1990, that fact was publicized from
that point on, isn't that true?A. Yes, that is true6And, UPIU Local 14 President William Meserve similarlyacknowledged that he was present at the council meeting
held on March 3, 1990, ``the day the pool was declared to
be in effect ... to be in existence 
....'' (See also G.C.
Exhs. 60(b) and (c), 62, 64, 66, and 84.)Counsel for UPIU explained in a letter dated March 15,1990Ðshortly after the UPIU had ``declared'' the pool ``to
be in existence''Ð``how the pool voting procedure is con-
ducted'' (G.C. Exh. 56):[A]t the conclusion of the [contract ratification] vote ateach Local, the ballots and tally of those ballots are
sent to the International president, who in turn will
count all of the votes after the last Local has voted. If
there is an affirmative vote of the total, each one of the
Locals who had a favorable vote in their location will
have a binding collective bargaining agreement. Any
Local who had a negative vote for the collective bar-
gaining agreement will be free from the pool and may
continue their bargaining or form another pool. If there
is a negative vote of the total pool votes, then there will
be no agreement at any location.See also General Counsel's Exhibit 8, where the UPIU laterexplained: ``The contract at any one location is considered
ratified only if there is a vote in favor of ratification by a
majority of all votes cast in the pooled Locals.''UPIU Vice President Young claimed that the ballots castby the membership of participating Locals during each
Local's ratification vote are initially ``impounded'' and con-
sequently the results of the Local Union's ratification vote
would not ``normally'' be made known to the Employer;
these ``impounded'' ballots are sent to the International for
later counting; ``there are 35 Locals I think that have opted
to get into the pool''; ``some of [their] contracts don't expire
[until] 1994 [see G.C. Exh. 17]''; and ``we have set a date
of December 1991 to count ballots ... those Locals whose

contracts don't expire until 1994 are not going to be partici-
pants in this pool ....''
Respondent UPIU had announced initially, when the poolprocedure was ``declared,'' that the ``International presidentwill tally the ballots after all the Local Unions in the pool
have voted'' and ``the vote tally at one location must remain
confidential until after all of the votes in the pool have been
tallied ....'' (See G.C. Exh. 5. See also G.C. Exhs. 65 and
66.) UPIU Vice President Young admitted that ``originally
we didn't set a date'' for counting the ``impounded'' ballots;
``this decision was not made early on''; later ``sometime in
1990'' a ``decision'' was made ``that we would count the
votes in December 1991''; and Management was then ap-
prised of this ``decision.'' Young recalled:The Company would make offers in various locationsand they would have a ratification vote and those votes
would be sent to our International president, and ...

that number started growing, then we had to set a date
to cut it off, so we set December 1991.Young elsewhere acknowledged that the ``decision'' to countthe ``impounded'' votes of the pooled Locals in December
1991 was actually made in ``late 1990'' some 9 months after
the pooling procedure had been ``declared''; IP representa-
tive Gilliland ``probably'' was ``advised of that'' ``decision''
in January 1991; and, in the meantime, ratification votes had
been taken at a number of pooled Locals and the ``im-
pounded'' ballots sent on to the International.7Young also explained the possibilities involved in countingthe aggregate ``impounded'' ballots. Young acknowledged
thatÐ assuming at the time the International counts the ``im-
pounded'' ballots some 10 or more participating Locals have
held ratification votes with 6 voting in favor and 4 against
their separate contract offersÐthere would still be ``no con-
tract ratification in any location'' if a majority of the total
or aggregate ``impounded'' ballots is against ratification.
Young further acknowledged:[The voting membership of] each [participating] Localis not looking at a sister Local's contract to see what
concessions they wanted to give up or didn't want to
give up and say we approve or we disapprove ... they

are simply saying we like our contract ... and that

will determine whether the other contract[s] may or
may not be ratified ....In addition,[Y]ou may have a number of small [participating]Locals with a few votes that vote to reject and you may
have a very large Local that votes in the affirmative
and [its] votes may outweigh the others .... 
you mayhave one Local that could outvote everybody else in the
pool ....Conversely, where the ``pooled majority'' is against ``ratifi-cation,'' there is no ``ratification'' for all the Locals. As
Young agreed, ``I think that two [large] Locals if they voted 48DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8UPIU Vice President Young acknowledged that the InternationalUnion has executed the contracts ratified by nonpool Local Unions
even though such contracts are ``noncompetitive'' or ``concession-
ary.'' As noted, a stated ``objective'' of the UPIU's coordinated bar-
gaining agreement is ``to resist concessions.''almost unanimously could either bar or accept; ... it could
go either way ... [because of] sheer numbers 
....''
UPIU required at the outset a vote of the Local Union'smembership for each Local to join this voting pool plan. As
noted above, a coordinated bargaining agreement was then
executed and sent on to the International. (See G.C. Exhs. 4,
and 83(a) to 83(ff).) Initially, UPIU Vice President Young
had stated:Once the agreement is signed by the president and vicepresident of the Local, you do not get out until we ac-
complish our objectives, or until the International presi-
dent agrees to release the group .... 
[G.C. Exh. 9;cf. Tr. pp. 65, 91 to 92.]UPIU stated in a later publication that a Local ``can ... get
out of the pool once it has voted to get in,'' ``but only with
the agreement of the other Local Unions participating.'' (See
G.C. Exh. 8.) There is, however, no formal or written provi-
sion or explanation as to how a Local would thus ``get out'';
no Local apparently has yet been released of this obligation;
and, as the record shows, it seems unlikely and improbable
that such a release could be obtained. As UPIU Local 14
President William Meserve wrote on May 14, 1990 (G.C.
Exh. 63):There are 30 Locals ... that are now in the pool
and that number is still increasing. This new pool is de-
termined to stand together. Unlike any other pool, once
in this one, they can't get out.See also General Counsel's Exhibits 72 and 60(d).Approximately 35 Local Unions representing units of em-ployees at some 24 IP facilities have joined this pooling
plan. The memberships of these participating Local Unions
range from about 70 to 1200. Collective-bargaining agree-
ments have already expired at about 17 of these participating
locations. Such agreements expire at different dates, the lat-
est being March 5, 1994. (See G.C. Exhs. 83(a) to 83(ff) and
17, and Tr. pp. 952 to 953.) As stipulated, contract ratifica-
tion votes were in fact taken by the memberships at some
nine participating Local Unions on various dates in 1989 and
1990 and the respective ballots and tallies sent on to the
International. (See Tr. pp. 1186 to 1187.) Nevertheless, as
further acknowledged, no collective-bargaining contracts
have been executed at the pooled facilities since the pool was
``declared'' in March 1990, although 15 contracts have been
signed at nonparticipating IP locations. (See G.C. Exh. 42.)8Robert Gittere, manager of human resources at IP's Eriemill (G.C. Exh. 17), testified that the collective-bargaining
agreement there was to expire on June 10, 1990; negotiations
for a new contract commenced on April 27; the parties met
at 17 sessions; the Employer presented its ``final and best
offer'' at the last session on June 5; and at the initial meet-
ing:Tony Sweeney indicated he would be spokesman forthe International and Tom [Carney] would be thespokesman for the Local Union [Local 620]. I thenasked ... about their ability to negotiate and ratify a

contract ... particularly in light of the bargaining pool

that we understood the Local had voted to join. Carney
told me that the Local was there and prepared to nego-
tiate a collective bargaining agreement ... and

Sweeney answered for the International ... [that]

Wayne Glenn, International president, had reserved the
right to himself to execute an agreement ... because

he was the only one who could release a Local from
its obligation to the bargaining pool ... that he

[Sweeney] and Carney both felt that if we were able to
get an acceptable contract out of these negotiations,
Glenn would in fact release the Local from the pool
and allow them to execute the contract.Gittere recalled that at the last session the Employer pre-sented its ``final economic offer'' to the union representa-
tives; later the union representatives, including Sweeney and
Carney, met again with the Employer; andthey indicated that they had a particular problem witha particular part of our proposal that dealt with not pay-
ing Union representatives to attend third step grievance
meetings and negotiations, and asked if we could do
something .... I 
told them that it was fairly impor-tant to me, but that if it was holding us up ... I can

modify that ... in exchange for the ... assurance

that the negotiating committee would recommend to the
membership the remainder of the offer we had on the
table. They considered and said that while they were
pleased with the economic offer, they could not rec-
ommend all of the offer because some of the language
items would still present them with a problem, ...

[but] they would be willing to recommend that the
membership not reject the offer, sort of a backhanded
recommendation. ... [W]e agreed 
....The Local Union held a membership meeting to vote on ac-ceptance or rejection of the Employer's offer on June 8, re-
sulting in 577 votes in favor of and 379 votes against accept-
ance of the Employer's offer. (See G.C. Exh. 79.) However,
on June 11, following efforts ``to reach [International Presi-
dent Glenn] to urge him to release [the Local] from the pool
because they had in fact a ratified contract,''Tom Carney called me [Gittere] and told me that hehad spoken with Marshall Smith [International vice
president for the region], and Smith had told Carney
that the International, Wayne Glenn, would not allow
execution of the agreement at Erie until the Local
Union had discharged its obligation to the pool.UPIU Vice President Young acknowledged that ``the rea-son the International did not execute that contract was be-
cause Local 620 is a member of the pool,'' ``all the Locals
hadn't voted yet'' and ``there has been no total tally.'' Com-
pany Representative Gittere noted that there have been no
further contract negotiations since the ``final offer'' was ac-
cepted by the Local Union's membership.James Livingston, manager of human resources at IP'sAndroscoggin mill (G.C. Exh. 17), testified that contract ne-
gotiation sessions commenced there on September 21, 1989; 49PAPERWORKERS LOCAL 620 (INTERNATIONAL PAPER CO.)9The record also contains references or warnings by union offi-cials of possible massive strikes as a consequence of or attending
use of this pool procedure. UPIU Vice President Young explained:By this pool group agreeing to work without agreements, thecontract expires, and if a number or many of the Locals in the
pool would agree to strike ... we assume that it would be very

difficult for IP to replace that number of workers ....[I]f a large number of them [Locals] was to decide that theywanted to strike and did at the same time, we think that would
also assist us in resisting permanent replacement.And, International president Glenn wrote the executive committee ofthe IP Council during late 1990 (G.C. Exh. 72):For the pool to work you have to be willing to use it, i.e., takecollective action. Do you believe that you can convince 2/3 of
all the Locals in the pool to pass a strike vote?Further, IP representative, Gilliland recalled stating to UPIU VicePresident Young: ``You know this won't work without the threat of
a deliverable strike,'' and Young agreed. Gilliland also attributed to
Young the statement that ``one of the things that might happen to
us in December 1991 is a massive strike.'' Young did not specifi-
cally deny the above statements attributed to him by Gilliland.
Young, however, generally denied telling Gilliland ``that this pool
was a strike pool''Ðpool locals ``could ... strike'' ``the same way

they could prior to the pool being formed'' after a separate strike
vote.The evidence of record also attributes to one Edward Garvey,whose agency status is disputed, references and warnings of a mas-
sive strike in December 1991 as a consequence of this pool proce-
dure. See C.P. Exhs. 4 and 5.the parties met during eight sessions; the Employer presentedthe union representatives with its ``best proposal'' at the
eighth session on February 12, 1990; a ratification vote was
held on March 11, 1990; and on March 12, 1990, UPIU
Local 14 President William Meserve and Livingston had the
following conversation:I [Livingston] asked Bill [Meserve] how the [ratifica-tion] vote went, and he said he didn't know because the
ballots had been sealed in the ballot box and sent to
Wayne Glenn in Nashville. I asked him why, and he
said because a coordinated bargaining pool had been
formed in a meeting in Nashville on March 3 [some
nine days earlier], and both Locals [involved in this
unit's negotiations], UPIU Local 14 and IBFO 246,
were members of that bargaining pool.Livingston had heard nothing ``about the bargaining pool''prior to that time. Meserve then apprised Livingston that
some 19 IP facilities were in the pool. The parties subse-
quently had no ``further meetings'' ``for purposes of contract
negotiations,'' and Livingston has not learned ``the results of
the vote.''Eleanor Bliss, assistant manager of operations at IP'sStrathmore Paper Company (G.C. Exh. 17), testified that
contract negotiations started there on June 11, 1990; the par-
ties met during 11 sessions; the last session was on July 2,
1990, when the Employer presented its ``best and final
offer''; Local Union 197 held a ratification vote on July 7;
Local 197 recording secretary, Charles Scott first apprised
the Employer on August 7 that the contract had not been
ratified and he would not reveal the ``tally''; and no further
contract negotiations were held. Bliss explained that prior to
the commencement of negotiations, she did not receive any
``direct notification'' from the UPIU or its Local 197 ``about
the existence of a voting pool''; at the first session ``the
Company asked the Union a series of questions about the
pool'' (see G.C. Exh. 55); and later, in response, the Union
provided a copy of General Counsel's Exhibit 56, counsel for
UPIU's letter dated March 15, 1990, quoted above.IP Director of Employee Relations James Gilliland gen-erally explained ``the things that happen in a pooled location
during the collective-bargaining process and the things that
happen in a location that is not in the pool,'' as follows:Traditionally over the years when we entered into acollective bargaining process at a location, we would
bargain until a conclusion, put out an offer, the people
would either ratify and we would have a contract, orthey would reject it. If they rejected it, we would go
back to the table and try to seek some kind of accom-
modation that would result in a satisfactory labor agree-
ment .... In a 
pool location ... once the offer has
been put on the table ... [i]n some situations we don't

know whether the contract was ratified or rejected. In
some situations we are told that the contract was rati-
fied but the contract was not executed. In some situa-
tions we are told that the contract was rejected. But
what happens in any of those situations is that the bar-
gaining process comes to a screeching halt and it is not
hard to understand why. For example, in a place like
Erie [see G.C. Exh. 17] ... what incentive is there to

go back to the bargaining table ... [and in] a situation
where we don't know what the result of the vote is,what incentive is there to go back to the table? ... If

you look at the date of the last bargaining session on
G.C. Exh. 17, you will find in most cases the last bar-
gaining session occurred months or years ago because
once the contract has been handled, rejected, accepted,
voted on, or whatever, in a pool location, there is vir-
tually no conversation that takes place after that be-
cause there is no incentive for either party to go back
to the table.9The pooled voting contract ratification procedure in issuehere involves some 24 IP locations in 14 States. Nine of the
facilities are pulp and paper mills; six are paper mills; and
nine are converting facilities. (See G.C. Exh. 17.) IP's direc-
tor of employee relations Gilliland testified that a pulp and
paper mill takes in wood in raw form; digests the product;
washes the product; sends the product to a bleaching facility;
and sends the pulp product to the paper mill where it is man-
ufactured into paper. Operations differ in various pulp and
paper mills. The equipment is large and diverse. And there
are also different kinds of bleaching facilities.Gilliland explained:It would be very difficult for a guy who was a ma-chine tender on the linerboard machine at Pineville ...

to go to Riverdale ... and try to operate [the] number

15 machine in Riverdale ... because the products

made and the kinds of requirements for the operations
of those machines are so different. By the same token,
a guy who is running a very small ... machine at one

of the specialty mills would have a very difficult time
going to Pineville and operating the huge linerboard
machine. [And,] the pulp mill operator in a mill that
doesn't have a continuous digester would be lost in a
pulp mill that does because the equipment is completely 50DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10Counsel for Respondent Unions note in their brief (pp. 3 to 4)that ``prior to 1985 the Union had two multiple bargaining units'';
``in 1984 the parties negotiated the break-up of the last of the mul-
tiples ... ; and all subsequent contracts were negotiated at the

Local level.''11In addition, with reference to testimony pertaining to work ``re-cently performed at the Androscoggin mill that represents products
shipped under the Thilmany [mill] label,'' Gilliland explained the
limited ``volume'' of the work involved, as follows:For the first four months of this year through the end of April,
the Androscoggin mill had manufactured and sold 150,000 tons
of product. Of that total, 5,280 tons were what has been de-
scribed as ... Thilmany product.
See Tr. pp. 1118, 397, 777, 1140, and 1152. As counsel for IP ac-
knowledges (Br. p. 47), ``the Androscoggin mill does produce a
small amount of product for the Thilmany mill.''12See the following collective-bargaining agreements at some 22of the facilities involved in this pool:G.C. Exh. 18(a)ÐPineville
G.C. Exh. 19(a)ÐThilmany
G.C. Exh. 20(a)ÐWard
G.C. Exh. 21ÐTurners Falls
G.C. Exh. 22(a)ÐTekoa
G.C. Exh. 23(a)ÐRiverdale
G.C. Exh. 24(a)ÐTexarkana
G.C. Exh. 25(d)ÐNatchez
G.C. Exh. 26(a)ÐTiconderoga
G.C. Exh. 27(c)ÐBeckett
G.C. Exh. 28(a)ÐMobiledifferent. ... Some of these mills are very state-of-the-
art in terms of [their] kinds of controls. This creates a
difference, for example, in the kinds of skills that a
maintenance employee would have to have, a mechanic,
a repairman, an electrician. ... So, even within the

pulp and paper group there are vast differences in the
kinds of equipment, the size of the equipment, and the
kinds of skills required to operate that equipment.Further, paper mills are generally smaller than pulp andpaper mills because they do not make the pulp product;
``these facilities differ primarily in the size of the paper ma-
chines and kinds of products that they manufacture''; and ``a
lot of them are specialty mills ....'' And, finally,
Converting plants are always much smaller than pulpand paper mills in terms of equipment ... . A bag ma-

chine, for example, might well fit into this room where-
as a paper machine and its related equipment might not
fit into this building ... . [M]ost of these converting

plants require extremely complex cleaning ... that you

don't find typically in a paper mill. So, there is no
comparison between a converting plant and a paper
mill. No comparison in size, capital investment, scope
of operation, skills required, [or] output ....As General Counsel's Exhibit 17 shows, the products atthese various facilities range from pulp, linerboard, fine pa-
pers, specialty papers, bleached board, book printing papers,
bags, cartons, and boxes, to liquid packages. Gilliland noted
that products manufactured at converting plants could not be
manufactured at a mill; various products manufactured at one
converting plant could not be manufactured at another; and
while ``there are some products for example that can be
manufactured in more than one of these facilities ... that

is the exception rather than the rule.''Collective-bargaining contracts at the pool facilities in-volved here expire at different dates ranging from 1987 to
1994. (See G.C. Exh. 17.) Gilliland testified that these con-
tracts are not bargained jointly with other facilities. Gilliland
explained:Q. Who actually does the bargaining at the variousIP facilities on behalf of the Employer ... currently?
A. The mill or facility manager and human resourcesmanager for that location, and the packaging locations
because some of the plants are so small. There may be
one personnel guy or woman who handles several
plants. But in the mills that is never true. There is al-
ways a human resources person at the facility who han-
dles the bargaining with the facility manager.Q. And who currently is performing the bargainingat the various facilities on G.C. Exh. 17 for the Union?A. Well, typically, it is the International representa-tive who handles that region as well as a Local bargain-
ing committee made up of elected officials of the Local
Union.Q. Does the same representative of the UPIU handlethe negotiations at each facility?A. Oh no, in fact [of] the 24 facilities on this list... I would expect that there are 20, 21, 22 different

reps who handle those negotiations.10This record shows no significant shifting or transferring ofequipment, work or personnel from one IP facility involved
in this pool to another. Gilliland explained that there is ``a
very limited exchange of equipment on a very rare basis''
among the various IP facilities; ``there have been cases
where equipment has been moved from a mill to another mill
but that has been very rare indeed.'' And, Androscoggin
Human Resources Manager Livingston testified:There are no transfer provisions in the labor agree-ment. However, individuals may go from one facility to
another to look at equipment or how it runs. They don't
actually perform bargaining unit work while they are
there.Livingston, dealing with some 1100 Androscoggin mill unitemployees, noted that the above situation occurs ``very infre-
quently.'' Moreover, Gilliland assertedly had no knowledge
of IP ``transferring a bargaining unit employee from one mill
to another for the purpose of allowing it to operate during
a strike.'' Cf. General Counsel's Exhibit 35 and (Tr. pp.
1020 to 1024) (pertaining to ``contingency plan manning re-
quirements'' in the event of work stoppages). Gillilandagreed, however, that IP ``follows a practice of transferring
salaried people from facility to facility as part of the career
path,'' and ``salaried people'' ``temporarily cycle in and out
and back and forth during [a] work stoppage.''11Moreover, wages and benefits vary significantly from oneIP facility to another. As collective-bargaining agreements
for some 22 of the facilities involved herein show,12wage 51PAPERWORKERS LOCAL 620 (INTERNATIONAL PAPER CO.)G.C. Exh. 29(a)ÐAndroscogginG.C. Exh. 30(a)ÐErie
G.C. Exh. 31(a)ÐJacksonG.C. Exh. 32(a)ÐCinn. S.
G.C. Exh. 33(a)ÐCinn. M.
G.C. Exh. 34(a)ÐAkrosil
G.C. Exh. 35ÐTallman
G.C. Exh. 36ÐMinneapolis
G.C. Exh. 37ÐFond Du Lac
G.C. Exh. 38(a)ÐAuburndale
G.C. Exh. 39(a)ÐTurlock13See the following employer contract proposals at facilities in-volved in this pool:G.C. Exh. 18(b)ÐPineville
G.C. Exh. 19(b)ÐThilmany
G.C. Exh. 20(b)ÐWard
G.C. Exh. 22(b)ÐStrathmore
G.C. Exh. 23(b)ÐRiverdale
G.C. Exh. 24(b)ÐTexarkana
G.C. Exh. 25(c)ÐNatchez
G.C. Exh. 25(f)ÐNatchez
G.C. Exh. 26(b)ÐTiconderoga
G.C. Exh. 27(b)ÐBeckett
G.C. Exh. 29(b)ÐAndrosc.
G.C. Exh. 29(c)ÐAndrosc.
G.C. Exh. 30(b)ÐErie
G.C. Exh. 31(b)ÐJackson
G.C. Exh. 32(b)ÐCinn. S.
G.C. Exh. 33(b)ÐCinn. M.
G.C. Exh. 34(b)ÐAkrosil
G.C. Exh. 38(b)ÐAuburnd.
G.C. Exh. 39(b)ÐTurlockrates differ drastically; vacations and holidays vary and holi-days are allocated differently; methods of calculating senior-
ity and probationary periods vary; grievance procedures dif-
fer; and the required notice for contract termination varies.
See the compendium entitled ``Comparison Of Selected Con-
tract Provisions At Pooled Locations,'' annexed as Exh.
``A'' to the briefs of General Counsel and Charging Party.In addition, as IP Director of Employee Relations Gillilandtestified, ``with regard to the proposals that are being ten-
dered [by the Employer] at the locations in the pool,''I would presume they all contain proposals to in-crease wages. I presume that they all have some form
of improvements in benefits or others. Some of them
may have concessionary proposals, others do not. The
kinds of contract language changes negotiated by the
parties would be totally dissimilar. The local issue
items that make up a part of the package will be totally
dissimilar ....Thus, employer contract proposals for facilities involvedherein show,13inter alia, there are significant differences inproposed wage increases from facility to facility; offers differ
widely in range and application of such proposed increases;
cash bonus offers range from zero up; treatment of shift dif-
ferential and wage adjustment proposals differ at certain fa-
cilities; treatment of proposed elimination of Sunday pre-
mium pay differs at various locations; treatment of elimi-
nation of holiday premium pay, where proposed, differs at
various locations; company contributions to medical insur-
ance and proposals pertaining to life insurance benefits differ
at various locations; proposals regarding sickness and acci-
dent vary at locations; and proposed company contributionsfor safety shoes even vary from location to location. See thecompendium entitled ``Components Of Company Contract
Proposals IP Pool Locations,'' annexed as Exhibit B to the
briefs of General Counsel and Charging Party. The Employ-
er's noneconomic proposals, also summarized in part in Ex-
hibit B, supra, showÐas counsel for Charging Party IP argue
(see Br. pp. 51 to 61)Ðseparate proposals ``unique to the fa-
cility'' ranging from funeral pay to parking privileges.Counsel for Charging Party IP acknowledge in their briefthat ``it is certainly true that some Company proposalsÐsuch
as the elimination of premium pay for Sunday and holiday
workÐappeared on the Company agenda at virtually all lo-cations ....'' However, counsel explain (see Br. pp. 55 to
61):It is not contested that the Company has chosen to pur-sue certain objectivesÐsuch as eliminating premium
pay for work on Sundays and holidaysÐthrough its
collective bargaining process. ... [E]ven within areas

... described as corporate objectives (i.e., Sunday pre-

mium, holiday premium, cap on medical insurance)
... the final offers vary regarding those topics at each

pooled location ... it has not demanded the elimi-

nation of Sunday premium at every location ... some

locations chose not to eliminate Sunday premium ...

others chose to phase out Sunday premium ... [the]

same is true regarding the elimination of holiday pre-
miums ....Further,[B]argaining parameters originate from each facility,Gilliland and his staff make recommendations to the fa-
cility, and then the parameters are submitted to business
management for approval ... . [T]he pre-negotiation

parameters setting process is not stagnant or rigid but
rather changes based upon the needs of the particular
facility. Moreover, once negotiations begin, parameters
can be and have been changed ....See the testimony of Gilliland, Tr. pp. 296 to 308, 1076 to1077, 1124 to 1125. See also the so-called bargaining param-
eters involving pool participating facilities (R. Exhs. 41, 43,
44, 50±54, and 56), and the compendium entitled ``A Com-
parison Of Bargaining Parameters With Final Offers,'' at-
tached to Charging Party IP's brief as Exhibit C, demonstrat-
ing not only the variety of prenegotiation bargaining param-
eters, but also each facility's flexibility in dealing with such
parameters.Thus, for example, as Gilliland explained with respect tothe elimination of Sunday premium pay,Some of our locations paid double time for the elimi-nation of Sundays for Sunday premium. Some places
paid time and a half. There was a distinction between
those locations based on the economic impact on the
employees. There was one location ... where the fa-

cility manager adjudged that he was going to have a
strike if he didn't drop that item, so he did. ... There

were other locationsÐthere was one ... where the

Sunday premium elimination was not even proposed in 52DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
14Gilliland elsewhere noted: ``There were a few places that didn'teliminate it all, there were a few places that eliminated half of them
and there were some places that eliminated it all immediately. There
were others where they phased out the reduction generally over a pe-
riod of several years ....''
15There was testimony and related evidence adduced pertaining tobargaining at various IP facilities prior to the inception of the pool
ratification procedure in issue here. Thus, as noted by counsel for
Respondent Unions, ``prior to 1985 the Union had two multiple bar-
gaining units''; ``in 1984 the parties negotiated the break-up of the
last of the multiples ... ; and all subsequent contracts were nego-

tiated at the Local level.'' Counsel for Respondent Unions further
note that the ``Union continues to maintain two pension multiples
for bargaining pension issues.''In addition, as noted by counsel for IP and Respondent Unions,in 1987, there was a lock out at IP's Mobile mill and there were
strikes at the Androscoggin, Lock Haven and DePere mills. About
the same time, final contract offers had been ratified at IP's Pine
Bluff, Corinth and Natchez facilities. The UPIU president refused to
execute these ratified contracts because they were concessionary
(pertaining to the elimination of premium pay for Sunday work).
Such concessions were also involved in the pending strikes and lock-
out. In September 1988, IP and UPIU officials met to discuss a
``quid pro quo'' which the Employer might offer in return for the
elimination of Sunday premium pay in conjunction with the contract
negotiations pending at IP's Vicksburg facility. The agreed upon
``quid pro quo''Ðknown as the ``Vicksburg package''Ðconsisted of
a cent 25 wage adjustment for production shift workers; a shift dif-
ferential of 0Ð20±35; and a 401(k) plan. The UPIU president then
agreed to lift his ban against signing the concessionary contracts.
However, at Pine Bluff, Corinth and NatchezÐalthough the unit em-
ployees were offered the option of taking the Vicksburg package or
their previously ratified concessionary contractsÐthe unit employees
voted to stay with their previously ratified contracts. As Exhibit B
shows, supra, elements of the Vicksburg package appear in later and
current company offers; nevertheless, this record makes clear that the
pending offers vary significantly at the various facilities involved.that round of bargaining but it was three years later ina subsequent round of bargaining ....14And, as demonstrated above, there were significant variancesand differences in the Employer's current contract proposals
at participating pool facilities.15DiscussionSection 8(a)(5) of the Act makes it an unfair labor practicefor an employer ``to refuse to bargain collectively with the
representatives of his employees subject to the provisions of
Section 9(a) ....'' Section 8(b)(3), in turn, makes it an un-
fair labor practice for a labor organization or its agents ``to
refuse to bargain collectively with an employer, provided itis the representative of his employees, subject to the provi-
sions of Section 9(a) ....'' Section 9(a) provides for exclu-
sive appropriate bargaining unit representation. Section 8(d)
defines the obligation ``to bargain collectively,'' as[T]he performance of the mutual obligation of the em-ployer and the representative of the employees to meet
at reasonable times and confer in good faith with re-
spect to wages, hours, and other terms and conditions
of employment, or the negotiation of an agreement or
any question arising thereunder, and the execution of a
written contract incorporating any agreement reached if
requested by either party ....Counsel for General Counsel contends that the pooled vot-ing ratification procedure in issue here violates the above
proscriptions of the Act because it ``inherently delays the
completion of the collective bargaining process''; ``unlaw-
fully preconditions acceptance of one bargaining unit's col-lective bargaining agreement upon approval of other unre-
lated bargaining'' units; and ``operates to chill and deter the
process of collective bargaining.'' Counsel for Charging
Party IP similarly argues that this pool procedure ``nec-
essarily delays the bargaining process''; ``prevents the parties
from concluding negotiations in one bargaining unit until
events extraneous to that unit occur at a later date''; con-
stitutes a ``de facto expansion of individual bargaining units
because culmination of bargaining in one unit depends on
events and circumstances extraneous to that bargaining
unit''; and ``frustrates'' and ``prevents meaningful collective
bargaining.''Counsel for Respondent Unions reply that ``pool voting isan economic weapon used in response to an industry's con-
cessionary bargaining stance''; it ``is merely the Union's re-
sponse to [a] centralized concessionary assault''; it is a ``le-
gitimate form of bargaining pressure whether or not it delays
the completion of negotiations''; there is no ``effort to en-
large the bargaining units''; and ``its purposes [are] to serve
legitimate Union objectives directly related to the interests of
employees in each of the individual units.'' Counsel for Re-
spondent Unions cite, inter alia, in support of these and relat-
ed contentions, ``the tremendous growth of the Employer and
the resulting bargaining leverage.'' over the years; ``bargain-
ing leverage lost in 1984 when it dismantled former bargain-
ing multiples''; IP ``corporate objectives'' and ``parallel pro-
posals'' to ``all bargaining units ... since 1985'' by an em-

ployer which ``conducts negotiations with the Union in a
centralized fashion''; and 1987 strikes and lockout activity
involving four IP facilities and conduct during those disputes.
See also the testimony of Professor and Associate Dean Ju-
lius Getman, (Tr. pp. 1199 to 1235).In NLRB v. Insurance Agents' Union, 361 U.S. 477, 485,486 (1960), the Supreme Court recognized that ``[c]ollective
bargaining ... is not simply an occasion for purely formal

meetings between management and labor while each main-
tains an attitude of take it or leave it; it presupposes a desire
to reach ultimate agreement, to enter into a collective bar-
gaining contract''; though ``the parties need not contract on
any specific terms ... they are bound to deal with each

other with a serious attempt to resolve differences and reach
a common ground.'' Similarly, in NLRB v. Katz, 369 U.S.736, 747 (1962), the Supreme Court held that the parties
must refrain not only from behavior ``which reflects a cast
of mind against reaching agreement,'' but from behavior
``which is in effect a refusal to negotiate or which directly
obstructs or inhibits the actual process of discussion.''The Board, with Court approval, ``has repeatedly admon-ished that parties to collective bargaining are obligated to
display as great a degree of diligence and promptness in the
discharge of their bargaining obligations as they display in
other business affairs of importance,'' for ``[a]greement is
stifled at its source if opportunity is not accorded for discus-
sion or so delayed as to invite or prolong unrest or sus-
picion.'' See Little Rock Downtowner, 145 NLRB 1286,1305 (1964) and cases cited and quoted, enfd. 341 F.2d 1020
(8th Cir. 1965). Moreover, ``the signed agreement has been 53PAPERWORKERS LOCAL 620 (INTERNATIONAL PAPER CO.)16In Painters Local 850 (Morgantown Glass), 177 NLRB 155(1969), the Board explained:In Standard Oil Company, [supra], the Board held, inter alia,that for a local to defer signing a collective bargaining agree-
ment pending approval by its international is not in itself unlaw-
ful. We agree with this view where as here the necessity for
such approval is clearly understood by the parties, and if the
international's withholding of approval is related to dissatisfac-
tion with the contract terms and not to extraneous issues. ...

[T]he decision [to withhold approval is] related to the terms and
conditions of employment being negotiated ... for the unit em-

ployees it represented and not to any terms and conditions of
employment elsewhere ... .
regarded as the effective instrument of stabilizing labor rela-tions and preventing, through collective bargaining, strikes
and industrial strife''; and Congress, ``in thus incorporating
in the new legislation the collective requirement of the earlier
statutes, included as part of it the signed agreement, long rec-
ognized under the earlier acts as the final step of the collec-
tive bargaining process.'' See H. J. Heinz Co. v. NLRB, 311U.S. 513, 525 (1941).In addition, an employer or labor organization runs afoulof this statutory bargaining obligation by ``importing [an] ex-
traneous issue into the [unit] bargaining situation ... .''

For, as the Board explained in Standard Oil Co., 137 NLRB690 (1962), enfd. 322 F.2d 40 (6th Cir. 1963),We also agree ... that [the union] violated Section
8(b)(3) by refusing under the circumstances here to
sign, upon reaching agreement, contracts covering its
bargaining units .... 
[W]e find that the delay in sign-ing was unlawful only because, as [the union] knew,
the international's and council's withholding of ap-
proval was unrelated to any dissatisfaction with the
contract terms themselves, but was based upon the uni-
lateral decision to approve no agreement with the com-
pany until negotiations were satisfactorily concluded by
another local at [another] unit. By thus importing this
extraneous issue into the bargaining situation ... [the

union] clearly failed to meet its bargaining obligation in
refusing to sign its completed agreement at that loca-
tion.16The Board, applying these principles in Utility WorkersLocal 111 (Ohio Power Co.), 203 NLRB 230 (1973), enfd.490 F.2d 1383 (6th Cir. 1974), agreed that the unions there
had violated Section 8(b)(3) bydemand[ing] and insist[ing] that identical offers had tobe made by the companies for all of the units, and
threaten[ing] that no offer with respect to any single
unit would be accepted or submitted to ratification until
concurrent offers had been made for all of the other
units.And, earlier, in South Atlantic Gulf Coast District (LykesBros. Steamship Co.), 181 NLRB 590 (1970), enfd. 443 F.2d218 (5th Cir. 1971), the court of appeals stated:The Board found that the respondent unions ...
were guilty of a violation of Section 8(b)(3) of the Act.
The Board's order requires that the respondents cease
and desist from in sisting that negotiations be con-
cluded with respect to employees outside their respec-
tive units as a condition precedent to the execution ofa contract. The Board further ordered the respondentsto execute the agreement reached ....When parties to collective bargaining reach a finalagreement on the terms of the agreement, they have a
duty to execute that agreement by written contract, and
this duty may not be avoided by injecting extraneous
issues into the negotiations. ... A union enjoying stat-

utory status as the exclusive representative of all em-
ployees within a bargaining unit may not unilaterally
extend the scope of its agency authority and insist to
impasse upon the employer's capitulation to the de-
mands of other employees and other unions. ... [T]o

attempt to expand the bargaining power and influence
of the longshoremen beyond the bounds of the Board
authorized appropriate unit constituted an unfair labor
practice. ... [Citations and quotations omitted.]
On the other hand, United States Pipe & Foundry Co. v.NLRB, 298 F.2d 873 (5th Cir. 1962), cert. denied 370 U.S.919 (1962), and Steelworkers (Lynchburgh Foundry), 192NLRB 773 (1971), enfd. 80 LRRM 2415 (4th Cir. 1972),
cited by counsel for Respondent Unions, rest on significantly
different considerations. Thus, in United States Pipe, thequestion raised waswhether, by prearrangement among themselves, threeunions, certified bargaining representatives of three sep-
arate bargaining units, simultaneously negotiating sepa-
rate contracts with the same employer, may insist as a
condition to agreement that all three contracts under
consideration shall expire on the same common date.The court of appeals explained:Under the facts of this case viewed realistically, acommon expiration date of all three contracts had a vi-
tally important connection with the ``wages, hours, and
other terms and conditions of employment'' of the em-
ployees at each plant. Without a common expiration
date, any union striking for a new contract on a dif-
ferent date might have to ``bail with a sieve'' while the
employer shifted its production activities to the other
plant or plants.The court further observed:Concededly, there is no legal obstacle to the right ofthe [employer] to insist adamantly that the three con-
tracts continue to expire on different dates. Correspond-
ingly, we think there is no valid legal reason why each
union, with the consent of the other unions, cannot in-
sist just as adamantly that all three contracts expire on
some common date.In Lynchburgh Foundry Co., the company had two plantsseparated by a distance of 100 miles. Both plants performed
parallel and interchangeable work. It was not uncommon for
the company to move work from one factory to the other.
The production and maintenance employees at both units
were separately represented but members of the same union.
And, the separate unit contracts were virtually identical in
substantive provisions and had common expiration dates. Thequestion raised was 54DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
17The administrative law judge distinguished Standard Oil Co.,supra, because ``respondents' agreement in this case to have both
units take a common position on the company's offer was primarily
designed to preserve the existing simultaneous expiration dates, an
objective ... directly related and not extraneous to legitimate unit

interests.''whether the respondent [unions] violated Section8(b)(3) when they submitted the company's January
1970 wage increase proposals, separately made to the
[two] bargaining units, to a ratification vote by the
members of both units voting as a group.The administrative law judge noted:[I]t is important to bear in mind the close communityof interest that exists between the [two] bargaining
units; ... the employees of the two units work for the

same employer at plants which are not geographically
remote; ... to a substantial extent they are engaged in

the manufacture of the same products and have overlap-
ping work functions and similar skills; ... they are

members of the same union; [t]hough separate unit
lines have always formally been observed in the con-
duct of negotiations, the same individual has acted as
chief spokesman for the union bargaining teams in the
two units, and this has been true also ... on manage-

ment's side of the bargaining table; ... the separate

contracts negotiated for the two units have been vir-
tually identical in their substantive provisions; ... the

employees in each of the two units had a substantial
and direct interest both in continuing the parity that had
been achieved in wage scales and in maintaining the
common expiration dates that had been established for
the two units.The administrative law judge then reasoned:[W]ith wage scales no longer identical, there was aconceivable risk that the company might be motivated
to transfer work to the lower scale plant. More impor-
tant, however, with different expiration dates, the eco-
nomic power of each of the units would be substan-
tially reduced since the company would then be in a
position in the event of a strike to transfer some of its
work from the struck plant to the other.....In my view, the reasoning of the Court [in UnitedStates Pipe] controls decision here. It is evident that theonly way the respondents could maintain common expi-
ration dates for the [two] bargaining units, when con-
fronted with the company's January 1970 conditional
wage proposal, was through a common response to the
company's proposals by both units ....However, the administrative law judge carefully confined thescope of his decision, stating:My conclusion ... is predicated on the particular
factual context of this case, taking specially into ac-
count (a) the community of interests between the two
units; (b) the limited scope of the company's proposal
that was voted on; (c) the interdependence of its two
component parts (wage increase conditioned on contract
extension); (d) the fact that the pooled vote was agreed
to by the designated representatives of each of the two
units concerned; and (e) the specific and legitimate unit
objective .... I 
need not indicate whether my conclu-sion in this respect would have been the same if the
company's separate proposals had been only for a wage
increase without an accompanying contract extensioncondition. Nor do I intimate any view ... if respond-
ents had submitted to a pooled ratification vote of both
units contract proposals that were of direct concern to
the employees of only one but not both of the units.17The Board and court of appeals agreed.The stated ``objectives'' of the pooled voting contract rati-fication procedure in issue here are to achieve ``common
contract expirations within a recognized pool'' and ``to resist
concessions.'' Counsel for General Counsel and counsel for
Charging Party IP do not seriously dispute that Respondents
UPIU and its some 35 pool participating Local Unions may
adamantly pursue such ``objectives'' in negotiating collec-
tive-bargaining agreements at the approximately 24 facilities
involved. Of course, the bargaining representatives for the
Employer at these facilities may also adamantly resist such
``objectives'' and, hopefully, through good-faith bargaining,
the parties will find a way to resolve their differences and
reach a common ground to be embodied in a signed collec-
tive-bargaining contract.Likewise, counsel for General Counsel and counsel forCharging Party IP do not seriously dispute here that Re-
spondent International may similarly pursue these stated
``objectives'' by refusing to execute locally ratified collec-
tive-bargaining agreements which violate these ``objectives.''
The representatives of the parties can then bargain further
and, hopefully again, through good-faith bargaining, the par-
ties will find a way to resolve their differences and reach a
common ground to be embodied in an acceptable signed col-
lective-bargaining contract.The evidence of record illustrates that this process workswell. Thus, for example, at the IP Erie facility, the Inter-
national and Local Union representatives negotiated in June
1990 a contract containing, inter alia, concessionary provi-
sions. However, through the give and take of collective bar-
gaining, the parties found a common ground to resolve their
differences. The Local Union, as a consequence of this ac-
commodation, did not oppose the contract and the member-
ship voted decisively to ratify the contract. And, years earlier
in 1987 and 1988, the International repeatedly withheld its
signature from locally ratified concessionary contracts until
the parties ultimately sat down and negotiated an acceptable
``quid pro quo'' for such concessions known as the ``Vicks-
burg package.'' Then, the International withdrew its refusal
to sign such concessionary contracts acceptable to the Local
Unions' memberships.In short, the pursuit of such stated ``objectives'' or like orrelated goals by either the UPIU or its Local Unions is prima
facie lawful. The real question, however, is whether the
pooled voting ratification procedure as adopted and imple-
mented here impermissibly burdens and delays the collective-
bargaining process and, consequently, runs afoul of the pro-
scriptions of Section 8(b)(3) and (d) of the Act. I find and
conclude that the instant pooled voting contract ratification
procedure in fact impermissibly burdens, delays, and pre-
vents the parties for many months and even years from 55PAPERWORKERS LOCAL 620 (INTERNATIONAL PAPER CO.)reaching agreement, and thus unlawfully discourages themfrom engaging in any meaningful give and take to reach a
common ground during this unprecedented hiatus.The instant pooled voting contract ratification procedure is,in effect, a device which tends both to discourage and pre-
vent the parties from reaching and signing an agreement and,
thus, achieving a common ground through good faith bar-
gaining resulting in a signed contract. Significantly, despite
the stated ``objectives'' of the instant pool, none of the par-
ticipating locals, whose contracts expire at different times
over a span of 7 years, have even proposed common expira-
tion dates. Likewise, the International, despite its ability to
decline signing locally ratified concessionary contracts, has
readily signed such agreements for nonparticipating Local
Unions during this same period and would have similarly
signed the ratified Erie contract but for this pooled voting
ratification procedure. Instead, the people of Erie will have
to wait until late 1991 or possibly 1994, depending on which
version of this pool is followed, to know whether their lo-
cally ratified contract is viable. And, in like vein, the people
of Androscoggin and Strathmore will have to wait a similar
period to find out whether there was Local ratification and
pool aggregate approval as well.As IP director of employee relations, James Gilliland ex-plained:Traditionally over the years when we entered into acollective bargaining process at a location, we would
bargain until a conclusion, put out an offer, the people
would either ratify and we would have a contract, or
they would reject it. If they rejected it, we would go
back to the table and try to seek some kind of accom-
modation that would result in a satisfactory labor agree-
ment ...In a pool location, ... once the offer has

been put on the table ... [i]n some situations we don't

know whether the contract was ratified or rejected. In
some situations we are told that the contract was rati-
fied but the contract was not executed. In some situa-
tions we are told that the contract was rejected. But
what happens in any of those situations is that the bar-
gaining process comes to a screeching halt and it is not
hard to understand why. For example, in a place like
Erie [see G.C. Exh. 17] ... what incentive is there to

go back to the bargaining table ... [and in] a situation

where we don't know what the result of the vote is,
what incentive is there to go back to the table? ... If

you look at the date of the last bargaining session on
G.C. Exh. 17, you will find in most cases the last bar-
gaining session occurred months or years ago because
once the contract has been handled, rejected, accepted,
voted on, or whatever, in a pool location, there is vir-
tually no conversation that takes place after that be-
cause there is no incentive for either party to go back
to the table.Moreover, the instant pooled voting ratification procedureunlawfully imposes ``extraneous issues'' into the separate
unit contract negotiations at the some 24 facilities involved
here. Ratification of a contract negotiated by Local and Inter-
national representatives at each separate facility and ap-
proved by its Local members will depend not on the terms
of that locally negotiated contract, but instead will depend onwhether or not the majority of the aggregate ``impounded''ballots for all participating Locals favors such ratification.
These ``impounded'' ballots, however, were cast months or
years earlier by other Local members in favor of or against
ratification of their separately negotiated contracts. As UPIU
Vice President Young acknowledged:[The voting membership of] each [participating]Local is not looking at a sister Local's contract to see
what concessions they wanted to give up or didn't want
to give up and say we approve or we disapprove ...

they are simply saying we like our contract ... and

that will determine whether the other contract[s] may or
may not be ....Further,[Y]ou may have a number of small [participating]Locals with a few votes that vote to reject and you may
have a very large Local that votes in the affirmative
and [its] votes may out weigh the others .... you
may have one Local that could outvote everybody else
in the pool ....Conversely, where the ``pooled majority'' is against ``ratifi-cation,'' there is no ``ratification'' for all the Locals. As
Young agreed, ``I think that two [large] Locals if they voted
almost unanimously could either bar or accept; ... it could

go either way ... [because of] sheer numbers 
....''
As noted, some 35 local unions representing units of em-ployees at some 24 IP facilities have joined this pooling
plan. The memberships of these participating Local Unions
range from about 70 to 1200. Collective-bargaining agree-
ments have already expired at about 17 of these participating
locations. Such agreements expire at different dates, the lat-
est being March 5, 1994. Contract ratification votes were in
fact taken by the memberships at some nine participating
Local Unions on various dates in 1989 and 1990 and the re-
spective ballots and tallies sent on to the International. Nev-
ertheless, no collective-bargaining contracts have been exe-
cuted at the pooled facilities since the pool was ``declared''
in March 1990, although 15 contracts have been signed at
nonparticipating IP locations concededly containing ``con-
cessionary'' provisions.Ultimately, in late 1991 or 1994, these ``impounded'' bal-lots will be counted. The Erie facility bargaining process,
cited above, illustrates this problem. There, the local and
International representatives negotiated a contract which was
decisively ratified by the local membership during June
1990. However, Erie's contract ratification will depend on
whether the ``impounded'' aggregate ballots of possibly one
or two other participating locals favor their separately nego-
tiated contracts.This record makes clear that, not only do the contracts atthe various facilities involved expire on different dates over
a 7 year span, they are separately negotiated; they involve
facilities in 14 States which are significantly diverse and
produce a variety of different products; the manufacture of
the same product in more than one facility ``is the exception
rather than the rule''; there is no significant shifting or trans-
ferring of equipment, work or personnel from one IP facility
involved in this pool to another; and, as the collective-bar-
gaining agreements for some 22 of the facilities involved
herein show, wage rates differ drastically; vacations and holi- 56DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
18As noted above, the evidence of record attributes to, inter alia,one Edward Garvey, whose agency status is disputed, references and
warnings of a massive strike in December 1991 as a consequence
of this pool procedure. See C.P. Exhs. 4 and 5. It is, however, un-
necessary on this record to resolve Garvey's disputed agency status.days vary and holidays are allocated differently; methods ofcalculating seniority and probationary periods vary; grievance
procedures differ; and the required notice for contract termi-
nation varies. In addition, employer contract proposals for fa-
cilities involved herein show, inter alia, there are significant
differences in proposed wage increases from facility to facil-
ity; offers differ widely in range and application of such pro-
posed increases; cash bonus offers range from zero up; treat-
ment of shift differential and wage adjustment proposals dif-
fer at certain facilities; treatment of proposed elimination of
Sunday premium pay differs at various locations; treatment
of elimination of holiday premium pay, where proposed, dif-
fers at various locations; company contributions to medical
insurance and proposals pertaining to life insurance benefits
differ at various locations; proposals regarding sickness and
accident vary at locations; and proposed company contribu-
tions for safety shoes even vary from location to location.
Likewise, the Employer's noneconomic proposals also show
proposals unique to the facility ranging from funeral pay to
parking privileges. Under these circumstances, for the ratifi-
cation of one unit facility contract to depend upon the aggre-
gate ballots cast by sister Locals impermissibly injects extra-
neous and irrelevant nonunit considerations into the collec-
tive-bargaining process. For, we do not deal here with the
narrow issue raised in United States Pipe & Foundry Co.,[W]hether, by prearrangement among themselves, threeunions, certified bargaining representatives of three sep-
arate bargaining units, simultaneously negotiating sepa-
rate contracts with the same employer, may insist as a
condition to agreement that all three contracts under
consideration shall expire on the same common date.Nor do we deal here with the exceptional circumstancesposed in Lynchburgh Foundry Co. where the Board found:[T]he close community of interest that exists betweenthe [two] bargaining units; ... the employees of the

two units work for the same employer at plants which
are not geographically remote; ... to a substantial ex-

tent they are engaged in the manufacture of the same
products and have overlapping work functions and
similar skills; ... they are members of the same

union; [t]hough separate unit lines have always for-
mally been observed in the conduct of negotiations, the
same individual has acted as chief spokesman for the
union bargaining teams in the two units, and this has
been true also ... on management's side of the bar-

gaining table; ... the separate contracts negotiated for

the two units have been virtually identical in their sub-
stantive provisions; ... the employees in each of the

two units had a substantial and direct interest both in
continuing the parity that had been achieved in wage
scales and in maintaining the common expiration dates
that had been established for the two units.Instead, on this record, I find and conclude that Respond-ent Unions have violated Sections 8(b)(3) and 8(d) of the Act
by adopting, adhering to and maintaining a pooled voting
contract ratification procedure which inherently delays the
completion of the collective-bargaining process; unlawfully
preconditions acceptance of one bargaining unit's collective-
bargaining agreement upon approval of other unrelated bar-gaining units; and, consequently, operates to chill and deterthe process of collective bargaining.18Counsel for Respondent Unions argue that the unfair laborpractice charges filed herein (initially filed on June 26 and
July 30, 1990) are barred by the 6-month time limitation of
Section 10(b) of the Act. Counsel assert:The pool voting procedure at issue in this action wasformulated in June 1989 with full knowledge of the
Employer immediately following its inception ... .

Charging Party had adequate knowledge of the pool's
ratifica-tion procedure far outside the six month 10(b)
limitation ....However, counsel for Respondent Unions ignore the undis-puted testimony of UPIU Vice President Young, as follows:Q. Now on March 3, 1990, the pool was officiallydeclared by you, isn't that true?A. That is true. ...

Q. Now isn't it true that you have had numerousconversations about the pool with [IP director of em-
ployee relations James] Gilliland prior to March 3,
1990, when the pool was declared?A. I have had discussions with Gilliland, yes. ...

Q. And isn't it also true that prior to March 3, 1990,that your response to his questions regarding whether
the pool was in effect was that there was no voting
pool and that there would be no pool until you declared
its existence?A. That is a fact.
Q. Now, once you declared the pool to be in exist-ence on March 3, 1990, that fact was publicized from
that point on, isn't that true?A. Yes, that is true.Young, when questioned about the earlier June 1989 councilmeeting where the pool was initially discussed, acknowl-
edged that ``the pool didn't exist at that time''Ð``it was
something that could very well exist and hadn't been de-
clared ....'' Young also acknowledged:
The Local Unions were not bound until the pool wasofficially declared in March [1990]. Once the pool was
officially declared, then the documents that they signed
would be enforced.And, UPIU Local 14 President William Meserve similarlyacknowledged that he was present at the council meeting
held on March 3, 1990, ``the day the pool was declared to
be in effect ... to be in existence 
....''
On this record, I reject the 10(b) argument of counsel forRespondent Unions. I find that the initial charges filed herein
were well within the 6-month time limitation period. The
pooled voting contract ratification procedure in issue here, by
the uncontroverted testimony of Respondents' officials, did
not ``exist'' and had no binding legal effect until March
1990. Likewise, I reject counsel for Respondents' related ar- 57PAPERWORKERS LOCAL 620 (INTERNATIONAL PAPER CO.)19Counsel for Charging Party move to strike attachments B andC and any references thereto from counsel for Respondents' brief.
Counsel for General Counsel joins in this motion. Counsel for Re-
spondents reply urging that the motion be denied. Attachment B pur-
ports to be a seminar paper entitled ``Employer Decisions to Operate
During Strikes: Consequences And Policy Implications.'' Attachment
C purports to be a copy of Professor Getman's testimony before the
House Subcommittee on Labor-Management Relations. The motion
is denied. I have read the attached documents solely for purposes of
understanding the arguments advanced by counsel for Respondents.
I attach no substantive weight to the factual recitations contained
therein except to the extent such information is already a part of this
record.20This record makes clear that the ratified Erie facility contractwas not executed because of the pooled voting contract ratificationprocedure found unlawful herein. Likewise, this record sufficiently
establishes that, to the extent the tallies of ballots may also show
ratification at Androscoggin and Strathmore, such contracts would
similarly not be executed for this unlawful reason.21If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.gument citing another earlier pool created in 1987. As coun-sel elsewhere acknowledges (Br. p. 6), that ``pool was dis-
solved ... in 1988.''
19CONCLUSIONSOF
LAW1. Respondent Unions are labor organizations as alleged.2. Charging Party Employer is an employer engaged incommerce as alleged.3. Respondent Unions have violated Section 8(b)(3) and(d) of the Act by adopting, adhering to and maintaining a
pooled voting contract ratification procedure which inher-
ently delays the completion of the collective-bargaining proc-
ess; unlawfully preconditions acceptance of one bargaining
unit's collective-bargaining agreement upon approval of other
unrelated bargaining units; and, consequently, operates to
chill and deter the process of collective bargaining.4. The unfair labor practices found herein affect commerceas alleged.REMEDYTo remedy the unfair labor practices found above, Re-spondent Unions will be directed to cease and desist from
engaging in the conduct found unlawful and like or related
conduct, and to post the attached notice. Affirmatively, Re-spondent UPIU will be directed to rescind section 4 of article
15 of its constitution providing for such pooled voting con-
tract ratification procedures.In addition, Respondent UPIU and Respondent Local 620will be directed to execute a written contract with IP at IP's
Erie facility embodying the proposal ratified by the Local's
membership on or about June 8, 1990. Respondent UPIU and
Respondent Local 14, as well as Respondent IBFO and Re-
spondent Local 246, will be directed to forthwith tally the
ballots cast in the contract ratification vote conducted among
the Locals' membership for IP's Androscoggin facility on or
about March 11, 1990, disclose the results of the tally to IP,
and if appropriate promptly execute a written contract with
IP at IP's Androscoggin facility embodying the proposal rati-
fied by the Locals' membership on or about March 11, 1990.
And, Respondent UPIU and Respondent Local 197 will be
directed to forthwith tally the ballots cast in the contract rati-
fication vote conducted among the Local's membership for
IP's Strathmore facility on or about July 7, 1990, disclose the
results of the tally to IP, and if appropriate promptly execute
a written contract with IP at IP's Strathmore facility embody-
ing the proposal ratified by the Local's membership on or
about July 7, 1990.20ORDER21Respondents United Paperworkers International Union,AFL±CIO, CLC; United Paperworkers International Union
Eriez Local Union No. 620, AFL±CIO; Local 14, Inter-
national Paperworkers International Union, AFL±CIO, CLC;
Local 197, United Paperworkers International Union, AFL±
CIO, CLC; International Brotherhood of Firemen and Oilers,
AFL±CIO; Local 246, International Brotherhood of Firemen
and Oilers, AFL±CIO, their officers, agents, and representa-
tives shall1. Cease and desist from
(a) Failing and refusing to bargain in good faith with Inter-national Paper, as the exclusive bargaining agents of separate
appropriate units of IP's employees, by adopting, adhering to
and maintaining a pooled voting contract ratification proce-
dure which inherently delays the completion of the collec-
tive-bargaining process; unlawfully preconditions acceptance
of one bargaining unit's collective-bargaining agreement
upon approval of other unrelated bargaining units; and oper-
ates to chill and deter the process of collective bargaining.(b) In any like or related manner restraining or coercingemployees in the exercise of their rights guaranteed in Sec-
tion 7 of the National Labor Relations Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Respondent United Paperworkers International Union,AFL±CIO, CLC, will be directed to rescind section 4 of arti-
cle 15 of its constitution providing for such pooled voting
contract ratification procedures.(b) Respondent UPIU and Respondent United Paper-workers International Union Eriez Local Union No. 620,
AFL±CIO, will be directed to execute a written contract with
IP at IP's Erie facility embodying the proposal ratified by the
Local's membership on or about June 8, 1990.(c) Respondent UPIU and Respondent Local 14, Inter-national Paperworkers International Union, AFL±CIO, CLC,
as well as Respondent International Brotherhood of Firemen
and Oilers, AFL±CIO, and Respondent Local 246, Inter-
national Brotherhood of Firemen and Oilers, AFL±CIO, will
be directed to tally forthwith the ballots cast in the contract
ratification vote conducted among the Locals' membership
for IP's Androscoggin facility on or about March 11, 1990,
disclose the results of the tally to IP, and if appropriate
promptly execute a written contract with IP at IP's
Androscoggin facility embodying the proposal ratified by the
Locals' membership on or about March 11, 1990.(d) Respondent UPIU and Respondent Local 197, UnitedPaperworkers International Union, AFL±CIO, CLC, will be
directed to tally forthwith the ballots cast in the contract rati-
fication vote conducted among the Local's membership for
IP's Strathmore facility on or about July 7, 1990, disclose the
results of the tally to IP, and if appropriate promptly execute 58DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
22If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of theNational Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''a written contract with IP at IP's Strathmore facility embody-ing the proposal ratified by the Local's membership on or
about July 7, 1990.(e) Post at their business offices and meeting halls copiesof the attached notice marked ``Appendix.''22Copies of saidnotices, on forms provided by the Regional Director for Re-gion 6, after being signed by Respondents' representatives,
shall be posted by Respondent Unions immediately upon re-
ceipt in conspicuous places, including all places where no-
tices to members are customarily posted, and be maintained
for 60 consecutive days. Reasonable steps shall be taken to
ensure that notices are not altered, defaced, or covered by
any other material.(f) Notify the Regional Director Respondents in writingwithin 20 days from the date of this Order what steps have
been taken to comply.